DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill et al. (US 3518742).
With regards to claim 1, it discloses a ball valve, comprising: a ball (Fig. 7, element 29) comprising an integrally formed single-component body (after the two halves 24, 26 and plugs 34,36 are bonded it becomes an integrally formed single component body) that defines: an external surface; a fluid passage (Fig. 7, element 27) extending through the body, the fluid passage defining an internal surface; and a plurality of internal chambers (Fig. 7, between elements 30) formed within the body, each internal chamber of the plurality of internal chambers being spaced from the external surface and being spaced from the internal surface (the chambers are spaced by the thickness of the wall of the ball); wherein when the ball is subjected to one or more stresses, a stress concentration is created within a release-by-milling zone of the single-component body, the release-by-milling zone being adjacent to the 
With regards to claim 2, it discloses the plurality of chambers formed within the body form a lattice structure (the webs 30 within the body are broadly read as a lattice structure).
With regards to claim 3, it discloses the body comprises a first material (col. 2:45-52); wherein a second material (col. 4:20-23) is accommodated within one internal chamber of the plurality of internal chambers; and wherein the first material is different from the second material.
With regards to claim 4, it discloses each internal chamber of the plurality of internal chambers is fluidically isolated from the internal surface and the external surface (as seen in Fig. 9, element 46 fluidically isolates internal chambers).
With regards to claim 5, it discloses a vent extends from the external surface and to one internal chamber of the plurality of internal chambers (prior to the plugs 34, 36 being bonded, aperture 38, 40 are read as vents Fig. 7, alternatively tube 44 is broadly read as a vent after plugs 34, 36 are bonded).
With regards to claim 6, it discloses the body forms a first external planar surface and an opposing second external planar surface (opposite sides of the plugs 34 and 36 are viewed as planar surfaces, Fig. 9); and wherein the vent (Fig. 7, element 44) extends from at least one of the first external planar surface and the second external planar surface.
With regards to claim 8, it discloses a passageway (Fig. 9, element 32) extends from the one internal chamber to another internal chamber of the plurality of internal chambers.
With regards to claim 10, it discloses the ball is at least partially manufactured using an additive manufacturing process (It is noted that this is a product-by-process limitation, see MPEP 2113, and as such has little patentable weight. Each piece is bonded to an additional piece broadly read as an “additive” manufacturing process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al.
With regards to claim 11, it discloses a ball valve, comprising: a ball (Fig. 7, element 29) comprising an integrally formed single-component body (after the two halves 24, 26 and plugs 34,36 are bonded it becomes an integrally formed single component body) that defines: an external surface; a fluid passage (Fig. 7, element 27) extending through the body, the fluid passage defining an internal surface; and a plurality of internal chambers (Fig. 7, between elements 30) formed within the body, each internal chamber of the plurality of internal chambers being spaced from the external surface and being spaced from the internal surface (the chambers are spaced by the thickness of the wall of the ball); wherein when the ball is subjected to one or more stresses, a stress concentration is created within a release-by-milling zone of the single-component body, the release-by-milling zone being adjacent to the plurality of internal chambers (this zone is inherently created within the chambers space as there is less material to be milled).  Merrill et al. shows all the limitation of the present invention except, it does not explicitly state that there is an apparatus comprising: a non-transitory computer readable medium; and a plurality of instructions stored on the non-transitory computer readable medium and executable by one or more processors, the plurality of instructions comprising: instructions that cause the manufacture of a ball of a ball valve.  It has been previously held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 
With regards to claim 12, it discloses the plurality of chambers formed within the body form a lattice structure (the webs 30 within the body are broadly read as a lattice structure).
With regards to claim 13, it discloses the body comprises a first material (col. 2:45-52); wherein a second material (col. 4:20-23) is accommodated within one internal chamber of the plurality of internal chambers; and wherein the first material is different from the second material.
With regards to claim 14, it discloses each internal chamber of the plurality of internal chambers is fluidically isolated from the internal surface and the external surface (as seen in Fig. 9, element 46 fluidically isolates internal chambers).
With regards to claim 15, it discloses a vent extends from the external surface and to one internal chamber of the plurality of internal chambers (prior to the plugs 34, 36 being bonded, aperture 38, 40 are read as vents Fig. 7, alternatively tube 44 is broadly read as a vent after plugs 34, 36 are bonded).
With regards to claim 16, it discloses the body forms a first external planar surface and an opposing second external planar surface (opposite sides of the plugs 34 and 36 are viewed as planar surfaces, Fig. 9); and wherein the vent (Fig. 7, element 44) extends from at least one of the first external planar surface and the second external planar surface.
With regards to claim 18, it discloses a passageway (Fig. 9, element 32) extends from the one internal chamber to another internal chamber of the plurality of internal chambers.
With regards to claim 20, it discloses the ball is at least partially manufactured using an additive manufacturing process (It is noted that this is a product-by-process limitation, see MPEP 2113, and as such has little patentable weight. Each piece is bonded to an additional piece broadly read as an “additive” manufacturing process). 
Allowable Subject Matter
Claims 7, 9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676